 



Exhibit 10.67
EXECUTION COPY
SECOND LIEN SUBSIDIARY GUARANTY
Dated as of July 31, 2007
From
THE GUARANTORS NAMED HEREIN
and
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN
as Guarantors
in favor of
THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN
Terremark — Second Lien Subsidiary Guaranty

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page
Section 1.
  Guaranty; Limitation of Liability     1  
Section 2.
  Guaranty Absolute     2  
Section 3.
  Waivers and Acknowledgments     3  
Section 4.
  Subrogation     4  
Section 5.
  Payments Free and Clear of Taxes, Etc.     5  
Section 6.
  Representations and Warranties     5  
Section 7.
  Covenants     5  
Section 8.
  Amendments, Guaranty Supplements, Etc.     5  
Section 9.
  Notices, Etc.     6  
Section 10.
  No Waiver; Remedies     6  
Section 11.
  Right of Set-off     7  
Section 12.
  Indemnification     7  
Section 13.
  Subordination     7  
Section 14.
  Continuing Guaranty; Assignments under the Credit Agreement     8  
Section 15.
  Execution in Counterparts     9  
Section 16.
  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.     9  
 
            Exhibit A — Guaranty Supplement

Terremark — Second Lien Subsidiary Guaranty

2



--------------------------------------------------------------------------------



 



SECOND LIEN SUBSIDIARY GUARANTY
     SECOND LIEN SUBSIDIARY GUARANTY dated as of July 31, 2007 made by the
Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors” and the Additional Guarantors (as defined in Section 8(b)) (such
Persons so listed and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, each a “Guarantor”) in favor of the Secured
Parties (as defined in the Credit Agreement referred to below).
     PRELIMINARY STATEMENT. Terremark Worldwide, Inc., a Delaware corporation
(the “Borrower”), is party to a Second Lien Senior Secured Credit Agreement
dated as of July 31, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined) with certain Lenders party thereto, and Credit Suisse, acting
through one or more of its branches (“Credit Suisse”), as Administrative Agent
and as Collateral Agent for such Lenders. Each Guarantor, as a subsidiary of the
Borrower, is engaged in a related and mutually interdependent business with the
Borrower and, as a consequence, will derive substantial direct and indirect
financial and business advantages and benefits from the transactions
contemplated by the Credit Agreement, including Borrower’s receipt of the funds
contemplated thereby. It is a condition precedent to the making of Term Loans by
the Lenders under the Credit Agreement that each Guarantor shall have executed
and delivered this Guaranty.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Term Loans under the Credit Agreement, each Guarantor, jointly
and severally with each other Guarantor, hereby agrees as follows:
Terremark — Second Lien Subsidiary Guaranty

3



--------------------------------------------------------------------------------



 



Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party. This Guaranty is a guaranty of payment and not of collection.
     (b) Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of any Bankruptcy Law (as defined below), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance. For purposes hereof, the term “Bankruptcy Law” means any
proceeding of the type referred to in Section 8.01(f) or (g) of the Credit
Agreement or Title 11, U.S. Code, or any similar foreign, federal or state law
for the relief of debtors.
     (c) Each Guarantor hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.
Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
Terremark — Second Lien Subsidiary Guaranty

4



--------------------------------------------------------------------------------



 



     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement (as hereinafter defined) or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
     Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
     (b) Each Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.
     (c) Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
Terremark — Second Lien Subsidiary Guaranty

5



--------------------------------------------------------------------------------



 




     (d) Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Collateral Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by Sections 580a and 580d of the California Code of Civil Procedure or
any statute or law in any other jurisdiction having similar effect or any other
applicable law.
     (e) Each Guarantor hereby unconditionally and irrevocably waives any duty
on the part of any Secured Party to disclose to such Guarantor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Secured Party.
     (f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.
     Section 4. Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Term Commitments shall
have expired or been terminated. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the Scheduled Maturity Date, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash and
(iii) the Scheduled Maturity Date shall have occurred, the Secured Parties will,
at such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without
Terremark — Second Lien Subsidiary Guaranty

6



--------------------------------------------------------------------------------



 



representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
     Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments by
or on account of any obligation of any Guarantor hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes on the same terms and to
the same extent that payments by the Borrower are required to be made free and
clear of Indemnified Taxes and Other Taxes pursuant to Section 3.01 of the
Credit Agreement.
     Section 6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:
     (a) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.
     (b) Such Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.
     Section 7. Covenants. Each Guarantor covenants and agrees that, so long as
any part of the Guaranteed Obligations (other than Unaccrued Indemnity Claims)
shall remain unpaid or any Lender shall have any Term Commitment, such Guarantor
will perform and observe, and cause each of its Subsidiaries to perform and
observe, all of the terms, covenants and agreements set forth in the Loan
Documents on such Guarantor’s or its Subsidiaries’ part to be performed or
observed or that the Borrower has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.
     Section 8. Amendments, Guaranty Supplements, Etc. (a) No amendment or
waiver of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent and the Required Lenders (or
signed by the Administrative Agent with the consent of the Required Lenders)
and, in the case of an amendment, the Guarantors, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders (or signed by the
Administrative Agent with the consent of all the Lenders) (other than any Lender
that is, at such time, a Defaulting Lender), (i) release all or substantially
all the value under this Guaranty, or (ii) change this Section 8. Upon the sale
of a Guarantor to a Person other than a Loan Party or a Subsidiary of a Loan
Party to the extent permitted in accordance with the terms of the Loan
Documents, such Guarantor shall be automatically released from this Guaranty
without the requirement of any further action on the part of the Lenders or any
Agent.
Terremark — Second Lien Subsidiary Guaranty

7



--------------------------------------------------------------------------------



 




     (b) Upon the execution and delivery by any Person of a guaranty supplement
in substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty as supplemented
by such Guaranty Supplement.
     Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered, if to
any Guarantor, in care of the Borrower at the Borrower’s address specified in
Section 10.02 of the Credit Agreement, if to any Agent or any Lender, at its
address specified in Section 10.02 of the Credit Agreement, or, as to any party,
at such other address as shall be designated by such party in a written notice
to each other party. All such notices and other communications shall, when
mailed, telegraphed, telecopied or telexed, be effective when deposited in the
mails, delivered to the telegraph company, transmitted by telecopier or
confirmed by telex answerback, respectively. Delivery by telecopier of an
executed counterpart of a signature page to any amendment or waiver of any
provision of this Guaranty or of any Guaranty Supplement to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.
     Section 10. No Waiver; Remedies. No failure on the part of any Secured
Party to exercise, and no delay by any Secured Party in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
     Section 11. Right of Set-off. Upon (a) the occurrence and during the
continuance of an Event of Default under Section 8.01(a) of the Credit
Agreement, (b) an exercise or remedies under Section 8.02(b) of the Credit
Agreement or (c) amounts becoming due and payable pursuant to the proviso to
Section 8.02 of the Credit Agreement, each Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of any Guarantor against any and
all of the Obligations of such Guarantor now or hereafter existing under the
Loan Documents, irrespective of whether such Agent or such Lender shall have
made any demand under this Guaranty or any other Loan Document and although such
Obligations may be unmatured. Each Agent and each Lender agrees promptly to
notify such Guarantor after
Terremark — Second Lien Subsidiary Guaranty

8



--------------------------------------------------------------------------------



 



any such set-off and application; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Agent and each Lender and their respective Affiliates under this
Section 11 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Agent, such Lender and their
respective Affiliates may have.
     Section 12. Indemnification. (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Secured Parties under this
Guaranty, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Secured Party and each Related
Party (each, an “Indemnified Party”) from and against, and shall pay on demand,
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party in connection
with or as a result of any failure of any Guaranteed Obligations to be the
legal, valid and binding obligations of any Loan Party enforceable against such
Loan Party in accordance with their terms.
     (b) Each Guarantor hereby also agrees that none of the Indemnified Parties
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any of the Guarantors or any Related Parties, and each Guarantor
hereby agrees not to assert any claim against any Indemnified Party on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Facilities, the actual or proposed
use of the proceeds of the Term Loans, the Transaction Documents or any of the
transactions contemplated by the Transaction Documents.
     (c) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty until the expiration of any
applicable statute of limitations.
     Section 13. Subordination
     . Each Guarantor hereby subordinates any and all debts, liabilities and
other Obligations owed to such Guarantor by each other Loan Party (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 13:
     (a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default or a Default (each, a “Specified Default”) under Section 8.01(a), (f) or
(g) of the Credit Agreement, each Guarantor may receive regularly scheduled
payments from any other Loan Party on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Event of Default or
Specified Default, however, unless the Administrative Agent otherwise agrees, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations
Terremark — Second Lien Subsidiary Guaranty

9



--------------------------------------------------------------------------------



 



(including all interest and expenses accruing after the commencement of a
proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.
     (c) Turn-Over. Upon the occurrence and during the continuance of any Event
of Default or Specified Default, each Guarantor shall, if the Administrative
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Secured Parties and deliver such
payments to the Administrative Agent on account of the Guaranteed Obligations
(including all Post Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Guarantor under the other provisions of this
Guaranty.
     (d) Administrative Agent Authorization. Upon (a) the occurrence and during
the continuance of an Event of Default or Specified Default, the Administrative
Agent is authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of each Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Administrative Agent for
application to the Guaranteed Obligations (including any and all Post Petition
Interest).
     Section 14. Continuing Guaranty; Assignments under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and (ii) the
Scheduled Maturity Date, (b) be binding upon each Guarantor, its successors and
permitted assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, permitted transferees and permitted
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, any Secured Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Term Commitments, the Term Loans
owing to it and the Note or Notes held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, in each case as and
to the extent provided in Section 10.06 of the Credit Agreement. No Guarantor
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Secured Parties.
     Section 15. Execution in Counterparts. This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery by telecopier or
in .pdf or similar format by electronic mail of an executed counterpart of a
signature page to this Guaranty or any amendment or waiver of any provision of
the Guaranty or of any Guaranty Supplement to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart of
this Guaranty hereof and thereof.
Terremark — Second Lien Subsidiary Guaranty

10



--------------------------------------------------------------------------------



 



     Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York.
     (b) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF (COLLECTIVELY, “NEW YORK COURTS”), IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS IN THE
COURTS OF ANY JURISDICTION, except that each of the Guarantors agrees that
(i) it will not bring any such action or proceeding in any court other than New
York Courts (it being acknowledged and agreed by the parties hereto that any
other forum would be inconvenient and inappropriate in view of the fact that
more of the Lenders who would be affected by any such action or proceeding have
contacts with the State of New York than any other jurisdiction), and (ii) in
any such action or proceeding brought against any Guarantor in any other court,
it will not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Guarantor from asserting or seeking the same in the New York
Courts.
     (c) Each Guarantor irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party in any New York State or federal court. Each Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court.
     (d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TERM
LOANS OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
[Signature Page to Follow]
Terremark — Second Lien Subsidiary Guaranty

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            NAP OF THE AMERICAS/WEST, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            PARK WEST TELECOMMUNICATIONS INVESTORS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TECOTA SERVICES CORP.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Subsidiary Guaranty

12



--------------------------------------------------------------------------------



 



            TERREMARK TRADEMARK HOLDINGS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERRENAP DATA CENTERS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERRENAP SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Subsidiary Guaranty

13



--------------------------------------------------------------------------------



 



            OPTICAL COMMUNICATIONS, INC.
      By:   /s/ Marvin Wheeler         Name:   Marvin Wheeler        Title:    
   

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TECHNOLOGY CENTER OF THE AMERICAS, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            NAP OF THE AMERICAS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Subsidiary Guaranty

14



--------------------------------------------------------------------------------



 



            TERREMARK LATIN AMERICA, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK EUROPE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK FINANCIAL SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Subsidiary Guaranty

15



--------------------------------------------------------------------------------



 



            TERREMARK FORTUNE HOUSE #1, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:  
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK MANAGEMENT SERVICES, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK REALTY, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Subsidiary Guaranty

16



--------------------------------------------------------------------------------



 



            TERREMARK TECHNOLOGY CONTRACTORS, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            SPECTRUM TELECOMMUNICATIONS CORP.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            TERREMARK FEDERAL GROUP, INC.
      By:   /s/ Nelson Fonseca         Name:   Nelson Fonseca        Title:  
Treasurer & CFO     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

Terremark — Second Lien Subsidiary Guaranty

17



--------------------------------------------------------------------------------



 



            NAP OF THE CAPITAL REGION, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
EVP & Chief Financial Officer     

     
 
  Address for notices:
 
   
 
  2601 S. Bayshore Drive
 
   
 
  Suite 900
 
   
 
  Miami, FL 33133
 
   

            DATA RETURN LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
     

     
 
  Address for notices:
 
   
 
  222 West Las Colinas Blvd.
 
   
 
  Suite 350-E
 
   
 
  Irving, TX 75039
 
   

            DIGITAL OPS LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
     

     
 
  Address for notices:
 
   
 
  222 West Las Colinas Blvd.
 
   
 
  Suite 350-E
 
   
 
  Irving, TX 75039
 
   

Terremark — Second Lien Subsidiary Guaranty

18



--------------------------------------------------------------------------------



 



Exhibit A
To The
Second Lien Subsidiary Guaranty
FORM OF SECOND LIEN SUBSIDIARY GUARANTY SUPPLEMENT
[___________], [____]
Credit Suisse, as Administrative Agent
[Address of Administrative Agent]
Attention: _________
Terremark Worldwide, Inc.,
Second Lien Senior Secured Credit Agreement dated as of July 31, 2007
Ladies and Gentlemen:
     We refer to (i) the Second Lien Senior Secured Credit Agreement dated as of
July 31, 2007 among Terremark Worldwide, Inc., a Delaware corporation, the
Lenders party thereto, and Credit Suisse, acting through one or more of its
branches (“Credit Suisse”), as Administrative Agent and Collateral Agent, and
(ii) the Second Lien Subsidiary Guaranty referred to therein (such Second Lien
Subsidiary Guaranty, as in effect on the date hereof and as it may hereafter be
amended, supplemented or otherwise modified from time to time, together with
this Guaranty Supplement, being the “Subsidiary Guaranty”). The capitalized
terms defined in the Subsidiary Guaranty or in the Credit Agreement and not
otherwise defined herein are used herein as therein defined
Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty Supplement, the Subsidiary Guaranty or any other Loan
Document. Without limiting the generality of the foregoing, the undersigned’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Secured Party under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
Terremark — Second Lien Subsidiary Guaranty

A-1



--------------------------------------------------------------------------------



 



     (b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Subsidiary
Guaranty and the Obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty Supplement, the Subsidiary Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Subsidiary Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of the undersigned under this
Guaranty Supplement and the Subsidiary Guaranty not constituting a fraudulent
transfer or conveyance.
     (c) The undersigned hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Secured Party under
this Guaranty Supplement, the Subsidiary Guaranty, or any other guaranty, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.
     Section 2. Obligations Under the Guaranty. The undersigned hereby agrees,
as of the date first above written, to be bound as a Guarantor by all of the
terms and conditions of the Subsidiary Guaranty to the same extent as each of
the other Guarantors thereunder. The undersigned further agrees, as of the date
first above written, that each reference in the Subsidiary Guaranty to an
“Additional Guarantor” or a “Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.
     Section 3. Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Section 6 of the Subsidiary
Guaranty (subject to any corresponding disclosure schedules provided herewith,
as approved by the Administrative Agent) to the same extent as each other
Guarantor.
     Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or in .pdf or similar
format by electronic mail shall be effective as delivery of an original executed
counterpart of this Guaranty Supplement.
     Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
     (b) THE UNDERSIGNED HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK COURT
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
SUPPLEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND
Terremark — Second Lien Subsidiary Guaranty

A-2



--------------------------------------------------------------------------------



 



UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS IN THE COURTS OF ANY JURISDICTION, except that the undersigned
agrees that (i) it will not bring any such action or proceeding in any court
other than New York Courts (it being acknowledged and agreed by the parties
hereto that any other forum would be inconvenient and inappropriate in view of
the fact that more of the Lenders who would be affected by any such action or
proceeding have contacts with the State of New York than any other
jurisdiction), and (ii) in any such action or proceeding brought against the
undersigned in any other court, it will not assert any cross-claim, counterclaim
or setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude the undersigned from asserting or
seeking the same in the New York Courts.
     (c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Subsidiary Guaranty or any
of the other Loan Documents to which it is or is to be a party in any New York
State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.
     (d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TERM
LOANS OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

            Very truly yours,


[NAME OF ADDITIONAL GUARANTOR]
      By:           Title:             

Terremark — Second Lien Subsidiary Guaranty

A-3